Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62/698,625, filed July 16, 2018, is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:.  
Fig. 1:  The figure contains the label 129, however this label does not appear in the specification.
Fig. 3: The figure contains the label dx however this distance label does not appear in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of 
Paragraph [0128] contains the website en.wikipedia.org/wiki/Structured_light
Paragraph [0129] contains the website www.markelowitz.com/Hyperspectral.html
Paragraph [0154] contains the website journal.ashspublications.org/content/138/3/225.full.
The disclosure is objected to because of the following informalities:
The Paragraphs [0086], [0088], and [0089] contain typos of the word system with four misspellings in paragraph [0086] and one in each of Paragraphs [0088] and [0089].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “configured to transition between a translucent state and an opaque state in response to a control signal from the control circuit”. Is this the same control signal used to selectively control whether the first emitter or the second emitter receives electromagnetic radiation from the electromagnetic radiation source in Claim 13?  If it is the same control signal, Claim 16 should be amended to read “in response to the control signal from the control circuit”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Dacey, Jr. et al. (US 20110152790 A1) and further in view of Xu et al. (US20130343634A1).
Regarding Claim 1, Dacey, Jr. et al. hereinafter Dacey Jr. discloses A surgical instrument (Para [0113] – “FIGS. 1A and 1B show a system 100 (e.g., a catheter system, an implantable catheter system, an implantable system, an indwelling system, a partially implantable system, a fluid management system, or the like) in which one or more methodologies or technologies can be implemented such as,  comprising:
an electromagnetic radiation source configured to generate electromagnetic radiation (Para [0156] – “In an embodiment, the system 100 includes, among other things, an overmoded electromagnetic energy waveguide 202 b photonically coupled to one or more of the plurality of selectively actuatable energy waveguides 202 a.”, Therefor the overmoded electromagnetic energy waveguide is interpreted as the electromagnetic source generating electromagnetic radiation to the selectively actuatable energy waveguides);
a first emitter coupled to the electromagnetic radiation source, the first emitter configured to emit at least one of visible light, infrared radiation, or a combination thereof in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.”, Therefore the acuatable waveguides are acuatable based on receiving the electromagnetic radiation, Para [0120] - “Further non-limiting examples of energy waveguides 202 include etchings, facets, grooves, thin-films, optical micro-prisms, lenses (e.g., micro-lenses, or the like), diffusing elements, diffractive elements (e.g., gratings, cross-gratings, or the like), texturing, or the like.”, “the energy waveguides 202 include structures suitable for directing energy waves.” Therefore the lenses of the acuatable wave guides directing energy waves are interpreted as the emitters, the overmoded electromagnetic (EM) energy waveguide actuates two or more acuatable waveguides therefor there is a first emitter, Para [0165] – “In an embodiment, the one or more electromagnetic energy emitters 221 include one or more light-emitting diodes 221 a”);
a second emitter coupled to the electromagnetic radiation source, the second emitter configured to emit light in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.”, Therefore the acuatable waveguides are acuatable based on receiving the electromagnetic radiation, Para [0120] - “Further non-limiting examples of energy waveguides 202 include etchings, facets, grooves, thin-films, optical micro-prisms, lenses (e.g., micro-lenses, or the like), diffusing elements, diffractive elements (e.g., gratings, cross-gratings, or the like), texturing, or the like.”, “the energy waveguides 202 include structures suitable for directing energy waves.” Therefore the lenses of the acuatable wave guides directing energy waves are interpreted as the emitters, the overmoded electromagnetic (EM) energy waveguide acuates two or more acuatable waveguides therefor there is a first and second emitter);
a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore the selectively actuatable waveguides are selectively actuated by a light valve); and
a control circuit coupled to the light valve assembly, the control circuit configured to control whether the light valve assembly permits the first emitter or the second emitter to receive the electromagnetic radiation (Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.”, the computing device is interpreted as the control circuit which selectively actuates the actuatable waveguides which have been interpreted as the first and second emitters, Para [0373] – “In an 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
	Conversely Dacey Jr. does not teach the second emitter configured to emit structured light
	However Xu et al. hereinafter Xu discloses the second emitter configured to emit structured light (Para [0013] – “In one embodiment, the system comprises a video capture device for capturing video of a scene being actively illuminated by both a structured and unstructured illumination source.”)
Dacey Jr and Xu are both analogous arts considering they are both in the field of emitting structured and unstructured energy.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr.to incorporate the structure light source of Xu to achieve the same results. One would have motivation to combine because “to improve imaging by reducing artefact during image reconstruction” (Background).
Regarding Claim 2, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claim 1.
the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) comprises:
a first light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the first emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actautable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the first acuatable energy waveguide (first emitter) has a first light valve that controls whether the lens of the first waveguide receives electromagnetic energy); and
a second light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the second emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actautable selectively actuatable it is interpreted the second acuatable energy waveguide (second emitter) has a second light valve that controls whether the lens of the second waveguide receives electromagnetic energy);).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
	Regarding Claim 3, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 1 and 2.
	Dacey Jr. further discloses the first light valve and the second light valve each comprise a liquid crystal light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, Para [0151] – “In an embodiment, the catheter device 102 includes, among other things, a plurality of selectively actuatable energy waveguides 202 a configured to selectively actuate via one or more light movable liquid crystals.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
	Regarding Claim 4, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
	Dacey Jr. further discloses wherein each liquid crystal light valve is configured to transition between a translucent state and an opaque state in response to a control signal from the control circuit (Para [0151] – “a plurality of selectively actuatable energy waveguides 202a configured to selectively actuate via one or more light movable liquid crystals. For example, in an embodiment, during operation, a position of one or more light movable liquid crystals is altered by impinging a sufficient electromagnetic energy to cause physical movement of the light movable liquid crystals. Accordingly, one or more of the light movable liquid crystals are actuated between transmissive and reflective states by interrogation with electromagnetic energy”, Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of energy (e.g., a fluence, peak power, average power, spectral power distribution, operational fluence, or the like), a delivery schedule, a delivery pattern, a delivery regimen, an excitation amount, an excitation type, or a delivery location associated with the delivery of an energy stimulus.” , Fig. 6 show energy emitters coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Therefore the computing device is interpreted as the control circuit which controls the amount of electromagnetic energy and therefore controls the transition between transmissive and reflective [opaque] states).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
Regarding Claim 5, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claim 1.
	Dacey Jr. further discloses the control circuit is coupled to the electromagnetic radiation source (Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of energy (e.g., a fluence, peak power, average power, spectral power distribution, operational fluence, or the like), a delivery schedule, a delivery pattern, a delivery regimen, an excitation amount, an excitation type, or a delivery location associated with the delivery of an energy stimulus.” , Fig. 6 show energy emitters consisting of an EM energy emitter coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Therefore the computing device is interpreted as the control circuit which controls the electromagnetic energy); and
the control circuit is configured to control a wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Fig. 6 show energy emitters consisting of an EM energy emitter coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Para [0224] – “in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
Regarding Claim 6, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 1 and 5.
the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Fig. 6 show energy emitters consisting of an EM energy emitter coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Para [0224] – “in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”) according to a state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, therefor it is interpreted the selectively actuateable waveguides are actuated by light valves, Para [0138] – “In an embodiment, the plurality of selectively actuatable energy waveguides 202 a include at least a first waveguide and a second waveguide, the second waveguide configured to transport electromagnetic energy of a wavelength different from that of the first waveguide.”, Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.” Therefore the computing device [control circuit] controls the actuation of the two waveguides, and as cited above with waveguides having two different wavelengths the actuation of one waveguide would cause the waveguide to emit a wavelength different from the second waveguide). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the 
Regarding Claim 7, Dacey Jr. discloses A surgical instrument (Para [0113] – “FIGS. 1A and 1B show a system 100 (e.g., a catheter system, an implantable catheter system, an implantable system, an indwelling system, a partially implantable system, a fluid management system, or the like) in which one or more methodologies or technologies can be implemented such as, for example, managing a transport of fluids, providing surgical access…” therefore the catheter can be used in a surgical environment and is interpreted as a surgical instrument under broadest reasonable interpretation)comprising:
an electromagnetic radiation source configured to generate electromagnetic radiation (Para [0156] – “In an embodiment, the system 100 includes, among other things, an overmoded electromagnetic energy waveguide 202 b photonically coupled to one or more of the plurality of selectively actuatable energy waveguides 202 a.”, Therefor the overmoded electromagnetic energy waveguide is interpreted as the electromagnetic source generating electromagnetic radiation to the selectively actuatable energy waveguides);
a first emitter coupled to the electromagnetic radiation source, the first emitter configured to emit visible light, nonvisible electromagnetic radiation, or a combination thereof (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.”, Therefore the accuatable waveguides are accuatable based on receiving the electromagnetic radiation, Para [0120] - “Further non-limiting examples of energy waveguides 202 include etchings, facets, grooves, thin-films, optical micro-prisms, lenses (e.g., micro-lenses, or the like), diffusing elements, diffractive elements (e.g., gratings, cross-gratings, or the like), texturing, or the like.”, “the energy waveguides 202 include structures suitable for directing energy waves.” Therefore the lenses of the acuatable wave guides directing energy waves are interpreted as the emitters, the overmoded ;
a second emitter coupled to the electromagnetic radiation source, the second emitter configured to emit electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.”, Therefore the acuatable waveguides are acuatable based on receiving the electromagnetic radiation, Para [0120] - “Further non-limiting examples of energy waveguides 202 include etchings, facets, grooves, thin-films, optical micro-prisms, lenses (e.g., micro-lenses, or the like), diffusing elements, diffractive elements (e.g., gratings, cross-gratings, or the like), texturing, or the like.”, “the energy waveguides 202 include structures suitable for directing energy waves.” Therefore the lenses of the acuatable wave guides directing energy waves are interpreted as the emitters, the overmoded electromagnetic (EM) energy waveguide acuates two or more acuatable waveguides therefor there is a first and second emitter);
a light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore the light valve assembly is interpreted as the light valves connected to the waveguides as well as the connection of the light valves to the computing device) configured to transition between a first state where the first emitter receives electromagnetic radiation from the electromagnetic radiation source and a second state where the second emitter receives electromagnetic radiation from the electromagnetic radiation source (Para [0156] – “In an embodiment, the overmoded electromagnetic energy waveguide 202 b is configured to ; and
a control circuit coupled to the light valve assembly (Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.”, the computing device is interpreted as the control circuit which selectively actuates the actuatable waveguides, the actuatable waveguides are actuated by a light valve a cited above therefore it is interpreted the computing device [control circuit] is coupled to the light valve assembly), the control circuit configured to transmit a control signal to the light valve assembly to transition the light valve assembly between the first state and the second state (Para [0156] – “In an embodiment, the overmoded electromagnetic energy waveguide 202 b is configured to propagate electromagnetic energy in at least a first mode and a second mode different from the first mode. In an embodiment, the first mode is configured to actuate one or more of the plurality of selectively actuatable energy waveguides 202 a, and the second mode is configured to actuate a different ones of the one or more the plurality of selectively actuatable energy waveguides 202 a.”, Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
Conversely Dacey Jr. does not teach the second emitter configured to emit structured light
	However Xu et al. hereinafter Xu discloses the second emitter configured to emit structured light (Para [0013] – “In one embodiment, the system comprises a video capture device for capturing video of a scene being actively illuminated by both a structured and unstructured illumination source.”)
Dacey Jr and Xu are both analogous arts considering they are both in the field of emitting structured and unstructured energy.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr.to incorporate the structure light source of Xu to achieve the same results. One would have motivation to combine because “to improve imaging by reducing artefact during image reconstruction” (Background).
Regarding Claim 8, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claim 7.
Dacey Jr. further discloses wherein the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore the light valve assembly is interpreted as the light valves connected to the waveguides as well as the connection of the light valves to the computing device) comprises:
a first light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the first emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actautable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the first acuatable energy waveguide (first emitter) has a first light valve that controls whether the lens of the first waveguide receives electromagnetic energy); and
a second light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks configured to control whether the second emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actautable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the second acuatable energy waveguide (second emitter) has a second light valve that controls whether the lens of the second waveguide receives electromagnetic energy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
Regarding Claim 9, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 7 and 8.
Dacey Jr. further discloses wherein the first light valve and the second light valve each comprise a liquid crystal light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, Para [0151] – “In an embodiment, the catheter device 102 includes, among other things, a plurality of selectively actuatable energy waveguides 202 a configured to selectively actuate via one or more light movable liquid crystals.”, therefore it is interpreted each selectively actuated waveguide that is actuated by a light value has a liquid crystal light valve).

Regarding Claim 10, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 7, 8, and 9.
the first state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) corresponds to the first light valve being in a translucent state and the second light valve being in an opaque state (Para [0156] – “In an embodiment, the overmoded electromagnetic energy waveguide 202 b is configured to propagate electromagnetic energy in at least a first mode and a second mode different from the first mode. In an embodiment, the first mode is configured to actuate one or more of the plurality of selectively actuatable energy waveguides 202 a, and the second mode is configured to actuate a different ones of the one or more the plurality of selectively actuatable energy waveguides 202 a.”, Para [0151] – “a plurality of selectively actuatable energy waveguides 202 a configured to selectively actuate via one or more light movable liquid crystals […] accordingly, one or more of the light movable liquid crystals are actuated between transmissive and reflective states by interrogation with electromagnetic energy.” Therefore in the first mode [first state] while one actuatable waveguide is actuated the other is not therefore one is in a translucent state while the other is in an opaque state); and
the second state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) corresponds to the first light valve being in the opaque state and the second light valve being in the opaque state (Para [0373] – “In an embodiment, the power source 700 is electromagnetically, magnetically, acoustically, optically, inductively, electrically, or capacitively coupled to at least one of the energy waveguides 202 (e.g., selectively actuatable energy waveguides 202 a), the energy emitters 220, the computing device 230, and the sensor component 502.”, therefore because the waveguides are selectively actuatable and the light valves depend on voltage it is interpreted that while the device is not being used there is no voltage applied therefore the second state is when the catheter is not being used and there is not voltage being applied to the catheter where both valves would block the passage of light [opaque]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
Regarding Claim 11, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claim 7.
Dacey Jr. further discloses the control circuit is coupled to the electromagnetic radiation source (Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of energy (e.g., a fluence, peak power, average power, spectral power ; and
the control circuit is configured to control a wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Fig. 6 show energy emitters consisting of an EM energy emitter coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Para [0224] – “in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
Regarding Claim 12, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 7 and 11.
Dacey Jr. further discloses the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Fig. 6 show energy emitters consisting of an EM energy emitter coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Para [0224] – “in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”) according to a state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, therefor it is interpreted the selectively actuateable waveguides are actuated by light valves, Para [0138] – “In an embodiment, the plurality of selectively actuatable energy waveguides 202 a include at least a first waveguide and a second waveguide, the second waveguide configured to transport electromagnetic energy of a wavelength different from that of the first waveguide.”, Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.” Therefore the computing device [control circuit] controls the actuation of the two waveguides, and as cited above with waveguides having two different wavelengths the actuation of one waveguide would cause the waveguide to emit a wavelength different from the second waveguide). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
.
Regarding Claim 13, Dacey Jr. discloses An emitter assembly (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.”, Fig. 6 shows the overmoded  for a surgical instrument (Para [0113] – “FIGS. 1A and 1B show a system 100 (e.g., a catheter system, an implantable catheter system, an implantable system, an indwelling system, a partially implantable system, a fluid management system, or the like) in which one or more methodologies or technologies can be implemented such as, for example, managing a transport of fluids, providing surgical access…” therefore the catheter can be used in a surgical environment and is interpreted as a surgical instrument under broadest reasonable interpretation), the surgical instrument comprising a control circuit (Para [0210] – “With continued reference to FIG. 2, in an embodiment the system 100 includes, among other things, at least one computing device 230 including one or more processors 232 (e.g., microprocessors), central processing units (CPUs) 234, digital signal processors (DSPs) 236, application-specific integrated circuits (ASICs) 238, field programmable gate arrays (FPGAs) 240, controllers, or the like, or any combinations thereof, and can include discrete digital or analog circuit elements or electronics, or combinations thereof.”, the computing device is interpreted as the control circuit), the emitter assembly comprising:
an electromagnetic radiation source configured to generate electromagnetic radiation (Para [0156] – “In an embodiment, the system 100 includes, among other things, an overmoded electromagnetic energy waveguide 202 b photonically coupled to one or more of the plurality of selectively actuatable energy waveguides 202 a.”, Therefor the overmoded electromagnetic energy waveguide is interpreted as the electromagnetic source generating electromagnetic radiation to the selectively actuatable energy waveguides);
a first emitter coupled to the electromagnetic radiation source, the first emitter configured to emit at least one of visible light, infrared radiation, or a combination thereof in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.”, Therefore the acuatable waveguides are acuatable based on receiving the electromagnetic radiation, Para [0120] - “Further non-limiting examples of energy waveguides 202 include etchings, facets, grooves, thin-films, optical micro-prisms, lenses (e.g., micro-lenses, or the like), diffusing elements, diffractive elements (e.g., gratings, cross-gratings, or the like), texturing, or the like.”, “the energy waveguides 202 include structures suitable for directing energy waves.” Therefore the lenses of the acuatable wave guides directing energy waves are interpreted as the emitters, the overmoded electromagnetic (EM) energy waveguide acuates two or more acuatable waveguides therefor there is a first emitter, Para [0165] – “In an embodiment, the one or more electromagnetic energy emitters 221 include one or more light-emitting diodes 221 a”)
a second emitter coupled to the electromagnetic radiation source, the second emitter configured to emit light in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.”, Therefore the acuatable waveguides are acuatable based on receiving the electromagnetic radiation, Para [0120] - “Further non-limiting examples of energy waveguides 202 include etchings, facets, grooves, thin-films, optical micro-prisms, lenses (e.g., micro-lenses, or the like), diffusing elements, diffractive elements (e.g., gratings, cross-gratings, or the like), texturing, or the like.”, “the energy waveguides 202 include structures suitable for directing energy waves.” Therefore the lenses of the acuatable wave guides directing energy waves are interpreted as the emitters, the overmoded electromagnetic (EM) energy waveguide acuates two or more acuatable waveguides therefor there is a first and second emitter, Para [0165] – “In an embodiment, the one or more electromagnetic energy emitters 221 include one or more light-emitting diodes 221 a”); and
a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore the selectively actuatable waveguides are selectively actuated by a light valve) according to a control signal received from the control circuit (Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.”, the computing device is interpreted as the control circuit which selectively actuates the actuatable waveguides which have been interpreted as the first and second emitters, Para [0373] – “In an embodiment, the power source 700 is electromagnetically, magnetically, acoustically, optically, inductively, electrically, or capacitively coupled to at least one of the energy waveguides 202 (e.g., selectively actuatable energy waveguides 202 a), the energy emitters 220, the computing device 230, and the sensor component 502.”, therefore because the waveguides are selectively actuatable and the light valves depend on voltage it is interpreted the computing device can control the voltage needed to selectively actuate each waveguide);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
	Conversely Dacey Jr. does not teach the second emitter configured to emit structured light
the second emitter configured to emit structured light (Para [0013] – “In one embodiment, the system comprises a video capture device for capturing video of a scene being actively illuminated by both a structured and unstructured illumination source.”)
Dacey Jr and Xu are both analogous arts considering they are both in the field of emitting structured and unstructured energy.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr.to incorporate the structure light source of Xu to achieve the same results. One would have motivation to combine because “to improve imaging by reducing artefact during image reconstruction” (Background).
Regarding Claim 14, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claim 13.
Dacey Jr. further discloses the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) comprises:
a first light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the first emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy selectively actuatable it is interpreted the first acuatable energy waveguide (first emitter) has a first light valve that controls whether the lens of the first waveguide receives electromagnetic energy); and
a second light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the second emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the second acuatable energy waveguide (second emitter) has a second light valve that controls whether the lens of the second waveguide receives electromagnetic energy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
	Regarding Claim 15, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 13 and 14.
	Dacey Jr. further discloses the first light valve and the second light valve each comprise a liquid crystal light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) .
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
	Regarding Claim 16, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claims 13, 14, and 15.
	Dacey Jr. further discloses wherein each liquid crystal light valve is configured to transition between a translucent state and an opaque state in response to a control signal from the control circuit (Para [0151] – “a plurality of selectively actuatable energy waveguides 202a configured to selectively actuate via one or more light movable liquid crystals. For example, in an embodiment, during operation, a position of one or more light movable liquid crystals is altered by impinging a sufficient electromagnetic energy to cause physical movement of the light movable liquid crystals. Accordingly, one or more of the light movable liquid crystals are actuated between transmissive and reflective states by interrogation with electromagnetic energy”, Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of energy (e.g., a fluence, peak power, average power, spectral power distribution, operational fluence, or the like), a delivery schedule, .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
	Regarding Claim 17, Dacey Jr. and Xu disclose all the elements of the claimed invention as cited in claim 1.
	Dacey Jr. further discloses the control signal comprises a first control signal (Para [0224] – “For example, in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”, Para [0138] – “In an embodiment, the plurality of selectively actuatable energy waveguides 202 a include at least a first waveguide and a second waveguide, the second waveguide configured to transport electromagnetic energy of a wavelength different from that of the first waveguide.”, therefore the computing device controlling the wavelength of the energy stimulus has a first control signal of the first wavelength for the first waveguide); and
the electromagnetic radiation source is configured to change a wavelength at which the electromagnetic radiation is generated according to a second control signal from the control circuit (Para [0224] – “For example, in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dacey Jr. to incorporate the multiple embodiments of Dacey Jr to achieve the same results. One would have motivation to combine because “it will be apparent to the reader that, based upon the teachings herein, changes and modifications can be made without departing from the subject matter described herein” (Para [0503]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.C.L./Examiner, Art Unit 3793    

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793